DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 01/04/2022, this is a Notice of Allowance in response to the Applicant’s arguments and amendments, in which Claims 1-6 and 8-21 are currently allowed in the instant application.
-. It is noted that claims 1-3, 6 and 13 have been amended.
-. It is noted that claim 7 has been cancelled.
-. It is noted that claim 21 is new.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for the indication of allowable subject matter: After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  A hypothetical prior art rejection would require impermissible hindsight reasoning. Thus, it is found that the application is now in condition for allowance.
a.	Claims 1-6 and 8-21 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, claims 1, 6 and 13. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 2009/0146795 to Matsumoto et al - which is directed to target object detection server is a detection server which communicates by wireless to a detector which detects whether or not a target object exists within a surrounding area of the detector by means of a detection tag mounted on the target object. Furthermore, the target object detection server connects through a network with one or more receivers which are arranged in a surrounding area of the target object, and receives a radio wave transmitted from the detection tag. According to the target object detection server mentioned above, it is possible to increase reliability for detecting the target object more accurately.
US 2011/0245974 to Kawamoto et al - which is directed to a robot device including an instruction acquisition unit that acquires an order for encouraging a robot device to establish joint attention on a target from a user, a position/posture estimation unit that estimates a position and posture of an optical indication device, which is operated by the user to indicate the target by irradiation of a beam, in response to acquisition of the order, and a target specifying unit that specifies a 
Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “An automated control system comprising: a robotic apparatus comprising: a sensor, a transmitter, and a receiver; an input device comprising: an input/output interface, an interface comprising a wireless interface in communication with the robotic apparatus, wherein the interface is configured to communicate with a display device through the input/output interface, a transmitter, and a receiver; an attention-trigger apparatus; and memory comprising: task association data including one or more tasks for execution by the robotic apparatus; wherein the sensor processes data within a visual field, wherein the input device in conjunction with the attention-trigger apparatus are configured to permit an operator to remotely select an object of interest from the visual field; and wherein a task is selected from the task association data and the robotic apparatus executes the task with respect to the object of interest from the visual field.” 
Regarding Claim 6, “A method comprising: receiving an input signal from a sensor associated with a visual field of the robotic apparatus; selecting an object of interest within the visual field from the input signal; guiding attention of the robotic apparatus to the object of interest within the visual field; remotely operating the robotic apparatus; selecting a task from task association data; and sending the task association data and information associated with the object of interest to the robotic apparatus so that the task is performed by the robotic apparatus regarding the object of interest, wherein the task performed by the robotic apparatus is to follow the object of interest.”
Regarding Claim 13, “A method comprising: receiving an input signal from a sensor associated with a robotic apparatus; selecting a task from task association data; selecting, using an attention-trigger apparatus, an object of interest; remotely operating the robotic apparatus by instructing the robotic apparatus to perform an action related to the object of interest based upon the task selected; and switching, using the attention-trigger apparatus, from the object of interest to a different object of interest.”

There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2-5, 8-12, 14-21 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 6 and 13.

b.	Therefore, Claims 1-6 and 8-21 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B